Court of Appeals
of the State of Georgia

                                                              ATLANTA, November 15, 2021

The Court of Appeals hereby passes the following order

A22I0064. BEVERLY FARR JOHNSON, EXECUTOR OF THE ESTATE OF TOMMY
    GENE JOHNSON, SR. v. RALPH GRIFFITH, AS ADMINISTRATOR OF THE
    ESTATE OF SARA HABERMAN.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

17CV122




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, November 15, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.